UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement þ Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 HIGHLANDS BANKSHARES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. April 8, Dear Shareholders: You are cordially invited to attend the annual meeting of the shareholders of HighlandsBankshares, Inc. on Tuesday, May 13, 2008, at 3:00 p.m., at The Grant County Bank, 1North Main Street (the "Old Bank Building"), Petersburg, West Virginia. Enclosed in this mailing you will find formal notice of the meeting, a proxy and a proxy statement detailing the matters upon which the shareholders will act at the annual meeting.Our Company's Annual Report for 2007 is also enclosed. We urge you to complete, date and sign the proxy and return it as soon as possible in the enclosed postage prepaid envelope, even if you intend to attend the meeting.You may revoke your proxy at any time prior to its exercise. Sincerely, /s/ John G. Van Meter John G. Van Meter Chairman of The Board NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To the Shareholders of Highlands Bankshares, Inc. The annual meeting of shareholders of Highlands Bankshares, Inc. will be held on Tuesday, May 13, 2008, at 3:00 p.m., at The Grant County Bank, 1 North Main Street (the "Old Bank Building"), Petersburg, West Virginia, for the following purposes: 1. Election of four Class A directors to serve until the annual meeting of shareholders in 2011. 2. Ratification of the appointment of Smith Elliott Kearns & Company, LLC as independent registered public accountants for 2008. 3. Transaction of other business as may properly come before the meeting, or any adjournments thereof. The Board of Directors recommends a vote in favor of the nominees for director and a vote in favor of the ratification of the appointment of the independent registered public accountants.Only shareholders of record at the close of business on March 26, 2008 are entitled to notice of and to vote at the annual meeting or any adjournments thereof. To assure that your shares are represented at the annual meeting, please complete, date and sign the enclosed proxy, and return it as soon as possible in the enclosed postage prepaid envelope.You may revoke your proxy at any time prior to its exercise. By Order of the Board of Directors /s/ Alan L. Brill Alan L. Brill Corporate Secretary April 8, TABLE OF CONTENTS Page Outstanding Shares and Voting Rights 1 Security Ownership of Certain Beneficial Owners and Management 2 *-Election of Directors 4 Information Concerning Directors and Nominees 6 Board Meetings and Compensation 7 Board Committees 7 Executive Compensation 8 Audit Committee Report 9 Compliance with Section 16(a) of The Securities Exchange Act 11 Certain Related Transactions 11 *-Ratification of Appointment of Independent Registered Certified Public Accountants 11 Fees of Independent Registered Certified Public Accountants 12 Shareholder Proposals 12 Exhibits 13 *-Matters to be voted on Table of Contents HIGHLANDS BANKSHARES, INC. P.O. Box 929 * Petersburg WV 26847 * (304) 257-4111 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation of proxies for use at the annual meeting of shareholders of Highlands Bankshares, Inc. (“Highlands” or the “Company”) to be held Tuesday, May 13, 2008, at 3:00 p.m., at The Grant County Bank, 1 North Main Street (the "OldBank Building"), Petersburg, West Virginia, and at any adjournments thereof (“Annual Meeting”).The accompanying proxy is solicited by the Board of Directors of the Company (the “Board”).The principal executive offices of the Company are located at 3 North Main Street, Petersburg, WestVirginia 26847.The approximate mailing date of the proxy statement and the accompanying proxy is April 11, 2008. The Company will bear the cost of soliciting proxies and will only make solicitations by the use of the mail, except that, if necessary, officers, directors and regular employees of the Company, or its affiliates, may solicit proxies by telephone or by personal calls.The Company may request brokerage houses and nominees to forward proxy solicitation material to the beneficial owners of the stock held of record by such persons, and the Company may reimburse them for their charges and expenses in doing so. All properly executed proxies delivered pursuant to this solicitation will be voted at the Annual Meeting in accordance with any instructions thereon.A shareholder executing a proxy may revoke it at any time before it is voted by: · Notifying Highlands in person, · Giving written notice to Highlands of the revocation of the proxy, · Submitting to Highlands a subsequently dated proxy, or · Attending the meeting and withdrawing the proxy before it is voted at the meeting. OUTSTANDING SHARES AND VOTING RIGHTS Only shareholders of record at the close of business on March 26, 2008, will be entitled to vote at the Annual Meeting.As of that date, the Company had outstanding 1,436,874 shares of its common stock, $5 par value, each of which is entitled to one vote at the Annual Meeting.Cumulative voting rights are available, in certain instances, for the election of directors, as further described in this proxy statement. Any number of shareholders holding together a majority of the stock outstanding, who are either present in person or represented by proxy at the Annual Meeting, shall constitute a quorum.If a share is represented for any purpose at the Annual Meeting, it is deemed to be present for purposes of establishing a quorum.Abstentions and shares held of record by a broker or its nominee, which are voted on any matter, are included in determining the number of votes present or represented at the Annual Meeting.Conversely, broker shares that are not voted on any matter will not be included in determining whether a quorum is present. If a quorum is established, directors will be elected by a plurality of the votes cast by shareholders in person or by proxy at the Annual Meeting.As required by West Virginia law, each share is entitled to one vote per nominee, unless a shareholder requests cumulative voting at least 48 hours before the meeting. Ratification of the appointment of the independent public accountants will be approved if the votes cast in favor exceed the votes cast opposing.Votes that are withheld and broker shares that are not voted will not be included in determining the number of votes cast. Page One Table of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth the name and address of and the number and percentage of shares of common stock held as of March 1, 2008 by each of the Company's directors, director nominees and Highlands’ executive officers and by all of the Company's directors, director nominees and executive officers as a group.To the best of the Company's knowledge, no person is the beneficial owner of more than 5% of the Company's common stock. Name Position with Company Amount Beneficially Owned Percent of Class Leslie A. Barr Director 6,876 * Thomas B. McNeill, Sr. Director 16,023 1.1% Clarence E. Porter Director; President & Chief Executive Officer; Treasurer 1,785 * Courtney R. Tusing Director 2,448 * Morris M. Homan, Jr. Director Nominee 1,890 * John G. Van Meter Director 60,183 4.2% Jack H. Walters Director 10,824 * L. Keith Wolfe Director 8,580 * Kathy G. Kimble Director 5,481 * Alan L. Brill Director; Secretary 2,494 * Steven C. Judy Director 5,205 * R. Alan Miller Finance Officer 111 * All of the directors, director nominees and executive officers of the Company, as a group 121,900 8.5% An asterisk denotes less than 1% of class. Further notes regarding ownership are on the following page. Page Two Table of Contents SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT (continued) Mr. Barr’s beneficial ownership includes 2,820 shares owned directly, 3,300 shares owned jointly with his wife and 756 shares held by his wife over which he holds no voting or dispositive powers. Mr. McNeill’s beneficial ownership includes 9,216 shares owned directly and 6,807 shares held by his wife over which he holds no voting or dispositive powers. Mr. Porter’s beneficial ownership includes 300 shares owned directly 50 shares held by his wife over which he holds no voting or dispositive powers and 15 shares held by his wife as custodian for each of three minor grandchildren and 1,390 shares held through the Company’s Employee Stock Ownership program. Mr. Tusing’s beneficial ownership includes 2,448 shares owned directly. Mr. Homan’s beneficial ownership includes 1,890 shares owned directly. Mr. Van Meter’s beneficial ownership includes 30,183 shares owned directly and 30,000 shares held by his wife over which he holds no voting or dispositive powers. Mr. Van Meter disclaims beneficial ownership of the shares held by his wife. Mr. Walters’ beneficial ownership includes 10,524 shares owned directly and 150 shares held as co-guardian for each of his two children. Mr. Walters disclaims beneficial ownership of the shares held as co-guardian for each of his children. Mr. Wolfe’s beneficial ownership includes 7,830 shares owned directly, 300 shares held jointly with each of his two children and 150 shares held by his wife over which he holds no voting or dispositive powers. Ms. Kimble’s beneficial ownership includes 4,565 shares owned directly and 916 shares held jointly with her husband. Mr. Brill’s beneficial ownership includes 363 shares owned directly and 1,104 shares owned jointly with his wife and 1,027 shares held through the Company’s Employee Stock Ownership program. Mr. Judy’s beneficial ownership includes 5,205 shares owned directly. Mr. Miller’s beneficial ownership includes 50 shares owned directly and 61 shares held through the Company’s Employee Stock Ownership program. Page Three Table of Contents PROPOSAL ONE ELECTION
